United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 3, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-30320
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HARRY H. ADAIR,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 2:03-CR-16-1
                       --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Harry Adair was sentenced to a 240-month term of

imprisonment and a three-year term of supervised release for

money laundering.   Adair’s sentence was vacated on appeal, and

the matter was remanded for resentencing.   See United States v.

Adair, 436 F.3d 520, 527-29 (5th Cir. 2006).   On remand, the

district court again imposed a 240-month term of imprisonment.

Adair now appeals, challenging his sentence.

     Adair contends that the district court unconstitutionally

applied the Sentencing Guidelines in a mandatory manner, in

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-30320
                                -2-

violation of the Supreme Court’s ruling in United States v.

Booker, 543 U.S. 220 (2005).   He notes that his sentence upon

resentencing is substantially harsher than the 51-month

alternative sentence the district court imposed at his original

sentencing hearing.   A review of the district court’s statements

at sentencing show that the court was aware of the advisory

nature of the Guidelines and that it adequately considered the

18 U.S.C. § 3553(a) factors when reimposing a 240-month sentence.

See United States v. Mares, 402 F.3d 511, 518-19 (5th Cir.),

cert. denied, 126 S. Ct. 43 (2005).   Moreover, Adair’s sentence,

within the applicable guidelines range, is presumed to be

reasonable.   See United States v. Alonzo, 435 F.3d 551, 554 (5th

Cir. 2006).

     Adair also contends that this court’s presumption of

reasonableness, set forth in Alonzo, is inconsistent with Booker.

He concedes that he is raising this claim solely to preserve it

for further review.   This court is bound by its precedent absent

an intervening Supreme Court decision or a subsequent en banc

decision.   See United States v. Short, 181 F.3d 620, 624 (5th

Cir. 1999).   The judgment of the district court is thus AFFIRMED.